FILED
                                                                                           APR 2 0 2010
                           UNITED STATES DISTRICT COURT                             Clerk, U.S. District & Bankruptcy
                           FOR THE DISTRICT OF COLUMBIA                             Courts for the District of Columbia



RUSSELL DAN SMITH,                           )
                                             )
                      Petitioner,            )
                                             )
       v.                                    )       Civil Action No.          10 0609
                                             )
UNITED STATES DEPARTMENT                     )
OF HOMELAND SECURITY,                        )
                                             )
                      Respondent.            )


                                    MEMORANDUM OPINION

       This matter comes before the Court on review of the petitioner's application to

proceed in forma pauperis and pro se complaint, which the Court construes as a petition for a

writ of mandamus.

       The petitioner alleges that the Wikimedia Foundation, Inc. is an Internet corporation

that produces a multilingual dictionary and thesaurus "being written collaboratively ... by

people from around the world." Compi. at 4. According to the petitioner, the Foundation's

products are "used and edited by persons throughout the world, most of whom are persons on

foreign soil, including but not limited to al-Qaeda and the Taliban as foreign terrorists and

white supremacists as domestic terrorists." Id. at 5. The petitioner deems the Foundation "a

threat to homeland security of the United States of America and its citizens, including but not

limited to [the] petitioner," id., because through its computer sites persons "who have sworn

to destroy the United States of America and kill its citizens, including but not limited to

petitioner," may plan and discuss their clandestine activities. Id. The petitioner demands an

Order directing the defendant to fully investigate the Foundation's financial and other records,
and, if an investigation "finds terrorist roots therein," to "shut down all activities of the

Foundation due to its threat as a tool used by terrorists." [d. at 6.

        Mandamus relief is proper only if "(1) the petitioner has a clear right to relief; (2) the

defendant has a clear duty to act; and (3) there is no other adequate remedy available to

petitioner." Council of and for the Blind of Delaware County Valley v. Regan, 709 F .2d 1521,

1533 (D.C. Cir. 1983) (en banc). The party seeking mandamus has the "burden of showing

that [his] right to issuance of the writ is 'clear and indisputable. ", Gulfstream Aerospace

Corp. v. Mayacamas Corp., 485 U.S. 271, 289 (1988) (citing Bankers Life & Cas. Co. v.

Holland, 346 U.S. 379, 384 (1953». Where the action petitioner seeks to compel is

discretionary, he has no clear right to relief and mandamus therefore is not an appropriate

remedy. See, e.g., Heckler v. Ringer, 466 U.S. 602,616 (1984). Petitioner does not establish

any of these elements.

       The petitioner fails to establish his clear right to relief, and it does not appear that any

of the statutory provisions on which he relies clearly establishes the Department of Homeland

Security's duty to investigate the Wikimedia Foundation. Accordingly, the Court will deny

the petition and will dismiss this civil action.

       An Order consistent with this Memorandum Opinion will be issued separately on this

same date.